Name: 83/441/EEC: Commission Decision of 10 August 1983 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain outer garments, originating in Turkey, which have been put into free circulation in the Community (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-03

 Avis juridique important|31983D044183/441/EEC: Commission Decision of 10 August 1983 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain outer garments, originating in Turkey, which have been put into free circulation in the Community (Only the English text is authentic) Official Journal L 245 , 03/09/1983 P. 0015 - 0016*****COMMISSION DECISION of 10 August 1983 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain outer garments, originating in Turkey, which have been put into free circulation in the Community (Only the English text is authentic) (83/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas the abovementioned Decision requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision 83/326/EEC (2) and other relevant Decisions, authorized certain Member States to introduce such surveillance; Whereas, in accordance with Article 1 of Council Regulation (EEC) No 1842/71 of 21 June 1971 on safeguard measures provided for in the Association Agreement between the European Economic Community and Turkey (3), the Commission, by Regulation (EEC) No 1899/83 of 12 July 1983 (4), introduced protective measures in respect of imports into the United Kingdom of outer garments (category 83) falling within subheading ex 60.05 A II of the Common Customs Tariff (NIMEXE codes 60.05-04, 76, 77, 78, 79, 81, 85, 88, 89, 90 and 91) and originating in Turkey; Whereas such regional safeguard measures were authorized because of the massive and rapid increase of the imports concerned into the United Kingdom and because of the resulting damage to British producers; Whereas, under such safeguard measures, imports into the United Kingdom of the outer garments in question, originating in Turkey, are limited for the period 13 July to 31 December 1983 to a maximum of 15 tonnes; whereas imports of such products into the other Member States are not subject to restriction; Whereas, in order to detect rapidly deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, the Government of the United Kingdom on 18 July 1983 requested the Commission under Article 2 of Decision 80/47/EEC for authorization to apply prior intra-Community surveillance to imports of the outer garments in question originating in Turkey and in free circulation in the other Member States; Whereas the Commission examined whether the imports concerned could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas this examination has shown that there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the safeguard measures authorized in respect of the United Kingdom and aggravating or prolonging the economic difficulties of the industry concerned; Whereas considering the seriousness of this situation and the impossibility to resolve this problem at the present time by general measures concerning the Community plan; Whereas, in view of the official application of a safeguard clause and because of the exceptional circumstances, it is necessary to authorize the United Kingdom to apply intra-Community surveillance to imports of the outer garments in question originating in Turkey and put into free circulation in the other Member States until the expiry of abovementioned Regulation (EEC) No 1899/83, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to introduce, until 31 December 1983 and in accordance with Decision 80/47/EEC, intra-Community surveillance of imports of the textile products of category 83 listed in the Annex hereto, originating in Turkey and put into free circulation in the other Member States. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 10 August 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 175, 30. 6. 1983, p. 1. (3) OJ No L 192, 26. 8. 1971, p. 14. (4) OJ No L 188, 13. 7. 1983, p. 7. ANNEX 1.2.3.4.5 // // // // // // Category // CCT heading No // NIMEXE code (1983) // Description // Country of origin // // // // // // 83 // 60.05 A II a) b) 4 hh) 11 22 33 44 ijij) 11 kk) 11 ll) 11 22 33 44 // 60.05-04, 76, 77, 78, 79, 81, 85, 88, 89, 90, 91 // Outer garments and other articles, knitted or crocheted, not elastic or rubberized: A. Outer garments and clothing accessories: II. Other: Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28, 71, 72, 73, 74 and 75, of wool, of cotton or of man-made textile fibres // Turkey // // // // //